Affirmed and Memorandum Opinion filed November 13, 2014.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-13-00747-CV

                   JOSHUA NATHANIEL JACKSON, Appellant
                                           V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1228634

                    MEMORANDUM                      OPINION


      This is an appeal from an order denying appellant Joshua Nathaniel Jackson’s
petition for nondisclosure of his criminal history record. We affirm.

      Appellant was charged with aggravated assault of a family member. Pursuant to a
plea agreement, he was placed on deferred adjudication community supervision for the
offense of deadly conduct for one year. Appellant fulfilled the conditions of his
probation and his community supervision was terminated and he was discharged on July
1, 2011.

      On July 12, 2013, appellant filed a petition for nondisclosure order under Texas
Government Code section 411.081(d)(1). Tex. Gov’t Code § 411.081(d)(1) (West Supp.
2014). The trial court denied the petition and entered a judgment nunc pro tunc ordering
the judgment be corrected to reflect an affirmative finding of family violence. Pursuant
to section 411.081(e)(4), a person is not entitled to petition the court for a nondisclosure
order if the person was placed on deferred adjudication community supervision for any
offense involving family violence. Tex. Gov’t Code § 411.081(e)(4) (West Supp. 2014).

      In his first issue, appellant claims the trial court erred in entering the judgment
nunc pro tunc and requests we reverse that order. The State contends the trial court’s
judgment nunc pro tunc is immaterial to the resolution of appellant’s petition for
nondisclosure. As outlined below, we agree. Even if the judgment nunc pro tunc were
necessary to the petition, however, we conclude the trial court’s entry of that order was
not error.

      A judgment nunc pro tunc is appropriate to correct clerical errors when the
court’s records do not mirror the judgment actually rendered. Collins v. State, 240
S.W.3d 925, 928 (Tex. Crim. App. 2007). It is not appropriate to correct judicial errors
or omissions. Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988) (en banc).
“The trial court cannot, through a judgment nunc pro tunc, change a court’s records to
reflect what it believes should have been done.” Collins, 240 S.W.3d at 928. The issue
is therefore whether the changes made by the trial court resulted from judicial reasoning
or were simply corrections of clerical errors. Such a determination is a matter of law.
See Poe, 751 S.W.2d at 876.

      The original Order of Deferred Adjudication stated the offense as “DEADLY
CONDUCT” and does not include an affirmative finding of family violence. However,
                                             2
the record reflects the charge of “AGGRAVATED ASSAULT – Family Member” was
“reduced to deadly conduct of a family member” by the plea agreement. The plea
agreement signed by appellant provides for an “affirmative finding family violence.”
Since the record shows appellant agreed to enter a plea of guilty to deadly conduct
involving family violence, the error in the instant case was clearly a clerical one. Cf. Ex
parte Dopps, 723 S.W.2d 669, 670 (Tex. Crim. App. 1986) (where there was no
evidence that the parties to applicant’s plea bargain agreement contemplated an
affirmative finding of a deadly weapon, the error was not clerical). In entering the nunc
pro tunc judgment, the trial court did nothing more than to correct the record so as to
show the offense to which appellant pled guilty. The trial court, therefore, was fully
within its power to enter the judgment nunc pro tunc. Appellant’s first issue is
overruled.

      Appellant’s second issue claims the trial court abused its discretion in denying the
petition for nondisclosure. Regardless of whether the order of deferred adjudication
contained an affirmative finding on family violence, the record reflects appellant was
placed on deferred adjudication community supervision for an offense involving family
violence. Therefore, appellant was not eligible to petition for an order of nondisclosure.
See Tex, Gov’t Code § 411.081(e)(4). Accordingly, the trial court did not abuse its
discretion in denying the petition. We overrule appellant’s second issue and affirm the
trial court’s judgment.




                                       /s/       Sharon McCally
                                                 Justice


Panel consists of Justices McCally, Donovan and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).

                                             3